Citation Nr: 0336459	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  93-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination(s):  a VA medical 
examination to determine if he currently 
has myofascial pain syndrome.  Send the 
claims folder to the examiner(s) for 
review.  If myofascial pain syndrome is 
shown on examination of the veteran and 
the medical history as reflected in the 
claims folder, the examiner is requested 
to express an opinion as to whether it 
likely, as least as likely as not, or 
unlikely that the myofascial pain 
syndrome was initially present during 
service or resulted from some incident of 
service.  In making this evaluation, the 
examiner should note the following:  

a)  the 1992 findings of the Military 
Medical Review Board (designated in the 
claims folder by a yellow tab inscribed 
"Med. Bd. findings")

b)  the veteran's June 1992 VA orthopedic 
examination (designated in the claims 
folder by a yellow tab inscribed "VAX - 
ortho 6/92")

c)  the veteran's November 1995 VA 
orthopedic examination (designated in the 
claims folder by a yellow tab inscribed 
"VAX - ortho 11/95")

d)  the veteran's November 1995 VA 
orthopedic examination (designated in the 
claims folder by a yellow tab inscribed 
"VAX - ortho 11/95")

e)  the veteran's July 1997 VA orthopedic 
examination (designated in the claims 
folder by a yellow tab inscribed "VAX - 
ortho 7/97")

f)  the veteran's February 1999 VA 
orthopedic examination (designated in the 
claims folder by a yellow tab inscribed 
"VAX - ortho 2/99")

g)  the veteran's April 1999 VA 
orthopedic examination (designated in the 
claims folder by a yellow tab inscribed 
"VAX - ortho 4/99")

h)  the veteran's October 1999 VA 
neurological examination (designated in 
the claims folder by a yellow tab 
inscribed "VAX - neuro 10/99")

i)  the veteran's December 1999 VA 
orthopedic examination (designated in the 
claims folder by a yellow tab inscribed 
"VAX - ortho 12/99")

j)  the veteran's December 1999 VA 
rheumatology examination (designated in 
the claims folder by a yellow tab 
inscribed "VAX - rheumatology 12/99")

The medical basis for any opinion 
expressed should be given by the 
examiner.  Send the claims folder to the 
examiner(s) for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



